DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed on 03/01/2021 with respect to the amended claims regarding the new amendments to the amended claims have been considered but since the old and new claim amendments contain new amended subject matter, which has not been examined prior, arguments regarding the new amended subject matter will not be addressed for the sake of brevity, however how the prior art reads on the amended subject matter in the claims is addressed in the rejection in the current office action found below.

Dependent claims 2 – 16, 18 – 23, and 25 - 39, 41 and 42 are not allowable for being dependent on independent claims 1, 17, and 24 which is not allowable for the reasons discussed above.

The applicant’s new claims 46 - 50 are rejected, see below.

Claim Objections

Claim 46 is objected to because of the following informalities:  claim 46 should end in a period, not a comma.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1, 8, 10, 11, 13, 15, 17, 22, 24, 29, 35, 37 – 39, 41, 42, 44, 46, 47, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al US Publication No. 2004/0213476 in view of Demandolx et al US Publication No. 2015/0350515 further in view of Matsunaga US Publication No. 2011/0109767.

Regarding claim 1 Luo et al discloses of Fig. 1 – 16, of applicant’s a method for correcting red-eye artifacts in an image of a subject (paragraph 0037 a system 10 for detecting and correcting red-eye pixel subject areas in a digital input image 12) comprising: receiving an image, captured by a camera (paragraph 0002 red-eye is the appearance of an unnatural reddish coloration of the pupils of a person appearing in an image captured by a camera with flash illumination such that a camera receives an image captured by a camera); processing the captured image to produce a pseudo-raw image with a first processing operation (paragraph 0037 global screening module 14 computes a redness map 22 based on the input image 12 and filters the redness map 22 to generate candidate red-eye pixel area map 24. Local verification module 16 filters the candidate red-eye pixels areas in the filtered candidate red-eye pixel area map 24 based on one or more local verification tests 28 and a pairing verification test 30. Red-eye segmentation module 18 processes each of the remaining candidate red-eye pixel areas to generate a segmentation map 32, which specifies the pixels in the red-eye 

Luo et al further discloses of applicant’s identifying an eye region based on the pseudo-raw image (paragraph 0037 red-eye pixel areas in the segmentation map 32 identifies an eye region based on the pseudo-raw image); processing the captured image with a second processing operation (paragraph 0119 – 0123 color correction darkening factors and weights are computed where the color values of pixels corresponding to the final pixel mask 89 are corrected by desaturating and darkening original color values in accordance with the computed darkening and weight factors such that processing the captured image with a second processing operation performing darkening and weight factors); and modulating the eye region of the image to correct for the red-eye artifacts based on information extracted from the image (paragraph 0037 red-eye correction module 20 corrects the input image 12 pixels corresponding to the segmented red-eye pixels in the segmentation map 32 to generate a corrected image 34 such that red-eye correction module 20 modulates the eye region of the image 12 to correct for the red-eye artifacts based on information extracted from the image 12);

Luo et al discloses a method of red-eye correction in a captured image but does not expressively disclose a raw images; a target image of a subject; processing the captured image with a second processing operation different from the first processing 

Demandolx et al teaches a method of red-eye correction in a captured image using a flash. Demandolx et al teaches of Fig. 1 – 7, of applicant’s a target image of a subject (paragraph 0081 correct red-eye in a flash no flash of an image of a subject); processing the captured image with a second processing operation different from the first processing operation to generate the target image (paragraph 0027 - 0030 of captured image 102, captured image 102 is processed by a white balancing process to generate the target white balanced image 102 which is a second processing operation different from the first processing operation in Luo et al above); and modulating the eye region of the target image to correct for the red-eye artifacts based on information extracted from the image (paragraph 0081 computing device 202 to detect and correct red-eye in flash-no-flash image pairs by accessing a plurality of the images 102 where the no-flash image is selected as the reference image 604. Paragraph 0084 computing device 202 to perform an automatic red-eye reduction scheme. The redness in the flash image 602 is compared to redness in the reference image 604 the no-flash image. Paragraph 0090 – 0092 the coefficients are calculated or otherwise adjusted based on the comparison between the redness in the flash image 602 and in the reference image 604. The defined weight mask 104 for the reference image 604 is applied to the no-flash image. The images 102 with the applied weight masks 104 are blended or otherwise combined to produce the final image 106 such that modulating the eye region of the target image 102 to correct for the red-eye artifacts based on information extracted from 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Luo et al in a manner similar to Demandolx et al. Doing so would result improving Luo et al invention in a similar way as Demandolx et al – namely the ability to provide a method of red-eye correction in a captured image using a flash, in Demandolx et al invention, to the method of red-eye correction of captured images in the camera device in Luo et al invention;

The combination of Luo et al in view of Demandolx et al teaches a method of red-eye correction in a captured image using a flash but does not expressively disclose a raw images;

Matsunaga teaches captured raw flash and non-flash images. Matsunaga teaches of Fig. 1 and 2, of applicant’s raw images (paragraph 0039 – 0043 raw images with and without flash emission are captured). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Luo et al in a manner similar to Matsunaga. Doing so would result improving Luo et al invention in a similar way as Matsunaga – namely the ability to provide a method of capturing raw flash and non-flash images, in Matsunaga invention, to the method of red-eye correction of captured images in the camera device in Luo et al invention.

Regarding claim 8 of the combination of Luo et al in view of Demandolx et al 

Regarding claim 10 of the combination of Luo et al in view of Demandolx et al further in view of Matsunaga, Demandolx et al further discloses of applicant’s wherein the received images are captured at different times (paragraph 0081 captured images 102 are time consecutive shots such that the received images 102 are captured at different times).

Regarding claim 11 of the combination of Luo et al in view of Demandolx et al further in view of Matsunaga, Demandolx et al further discloses of applicant’s wherein the received images are captured based on different capturing settings (paragraph 0081 captured images 102 are captured with different setting of the capture device).

Regarding claim 13 of the combination of Luo et al in view of Demandolx et al further in view of Matsunaga, Demandolx et al further discloses of applicant’s wherein: the processing generates a pseudo-raw image using constrained parameter settings; and the modulating is based on information extracted from the pseudo-raw image (paragraph 0081 the computing device 202 detects and correct red-eye in flash-no-flash 

Regarding claim 15 of the combination of Luo et al in view of Demandolx et al further in view of Matsunaga, Demandolx et al further discloses of applicant’s wherein the constrained parameter settings are based on the capturing conditions of the camera (paragraph 0081 the computing device 202 detects and correct red-eye in flash-no-flash image pairs by accessing a plurality of the images 102, such as images 102 of substantially similar subject matter or time-consecutive shots of a particular scene. The plurality of images 102 have been captured with different settings of a capture device such that the different settings of a capture device are constrained parameter settings are based on the capturing conditions of the camera in computing device 202).

Regarding claim 17, claim 17 is rejected for being fully encompassed by the 

Regarding claim 22 of applicant’s wherein: the processing generates a pseudo-raw image using constrained parameter settings; and the modulating is based on information extracted from the pseudo-raw image. Claim 22 is rejected for the reasons found in rejected claims 13 and 17 above.

Regarding claim 24, claim 24 is rejected for being fully encompassed by the reasons found in rejected claim 17 above.

Regarding claim 29 of applicant’s wherein: the processing generates a pseudo-raw image using constrained parameter settings; and the modulating is based on information extracted from the pseudo-raw image. Claim 29 is rejected for the reasons found in rejected claims 22 and 29 above.

Regarding claim 35 of the combination of Luo et al in view of Demandolx et al 

Regarding claim 37 of the combination of Luo et al in view of Demandolx et al further in view of Matsunaga, Demandolx et al further discloses of applicant’s wherein the content alteration is white balance adjustment (paragraph 0027 - 0030 captured images 102 are processed by a white balancing process to generate the target white balanced image 102).

Regarding claim 38 of the combination of Luo et al in view of Demandolx et al further in view of Matsunaga, Demandolx et al further discloses of applicant’s wherein the content alteration is color conversion (paragraph 0056 – 0058 computing device 202 calculates a color saturation bias where Y is the luma component while U and V are the chroma components in the YUV color space. The color saturation may be represented in the HSL or HSV color spaces, the S component represents the color saturation so that the content alteration is color conversion).



Regarding claim 41 of the combination of Luo et al in view of Demandolx et al further in view of Matsunaga further teaches of applicant’s wherein the raw image and the target image represent content at a common temporal instance (paragraph 0081 computing device 202 accesses a plurality of the images 102, such as images 102 of substantially similar subject matter or time-consecutive shots of a particular scene where the plurality of images 102 includes flash/no-flash image pairs. Paragraph 0027 - 0030 captured images 102 are processed by a white balancing process to generate the target white balanced image 102. Matsunaga in paragraph 0039 – 0043 raw images with and without flash emission are captured such that the raw image 102 and the target white balanced image 102 represent content at a common temporal instance for being captured as time-consecutive shots).

Regarding claim 42, claim 42 is rejected for being fully encompassed by the reasons found in rejected claim 1 above.

Regarding claim 44 of the combination of Luo et al in view of Demandolx et al further in view of Matsunaga, Matsunaga further teaches of applicant’s wherein the raw 

Regarding claim 46 the combination of Luo et al in view of Demandolx et al further in view of Matsunaga further teaches of applicant’s wherein the first processing operation includes a constraint on the processing and the second processing operation does not include the constraint on the processing (Luo et al in paragraph 0037 global screening module 14 computes a redness map 22 based on the input image 12 and filters the redness map 22 to generate candidate red-eye pixel area map 24. Local verification module 16 filters the candidate red-eye pixels areas in the filtered candidate red-eye pixel area map 24 based on one or more local verification tests 28 and a pairing verification test 30. Red-eye segmentation module 18 processes each of the remaining candidate red-eye pixel areas to generate a segmentation map 32, which specifies the pixels in the red-eye pixel areas of candidate red-eye pixel area map 24 that correspond to red-eye pixels in the input image 12 such that processing of the captured image 12 is performed to produce a pseudo-raw image with a first processing operation. Demandolx et al teaches a method of red-eye correction in a captured image using a flash. Demandolx et al in paragraph 0027 - 0030 of captured image 102, captured image 102 is processed by a white balancing process to generate the target white balanced image 102 which is a second processing operation different from the first processing operation in Luo et al above such that the first red eye processing operation includes more step 

Regarding claim 47 the combination of Luo et al in view of Demandolx et al further in view of Matsunaga further teaches of applicant’s wherein the constraint includes avoiding loss of information due to clipping (Luo et al in paragraph 0037 global screening module 14 computes a redness map 22 based on the input image 12 and filters the redness map 22 to generate candidate red-eye pixel area map 24. Local verification module 16 filters the candidate red-eye pixels areas in the filtered candidate red-eye pixel area map 24 based on one or more local verification tests 28 and a pairing verification test 30. Red-eye segmentation module 18 processes each of the remaining candidate red-eye pixel areas to generate a segmentation map 32, which specifies the pixels in the red-eye pixel areas of candidate red-eye pixel area map 24 that correspond to red-eye pixels in the input image 12 such that processing of the captured image 12 is performed to produce a pseudo-raw image with a first processing operation. Demandolx et al teaches a method of red-eye correction in a captured image using a flash such that the red eye processing constraint includes avoiding loss of information due to clipping because the red eye processing, in Luo et al invention, does not disclose image data that has clipped and then corrected for and therefore avoids a loss of information due to clipping).

Regarding claim 50, claim 50 is rejected for being fully encompassed by the .

Claims 2, 4, 6, 7, 18, 20, 21, 23, 25, 27, 28, 30 – 34, 45, 48, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al US Publication No. 2004/0213476 in view of Demandolx et al US Publication No. 2015/0350515 further in view of Matsunaga US Publication No. 2011/0109767 as applied to claim 1 above, and further in view of Zimmer US Publication 2012/0242675.

Regarding claim 2 the combination of Luo et al in view of Demandolx et al further in view of Matsunaga teaches a method of red-eye correction in a raw captured image using a flash but does not expressively disclose wherein the modulating comprises: detecting geometric landmarks associated with the eye region; estimating spectral response of the red eye artifacts; forming a repair mask by segmenting an image region of the eye based on the estimated spectral response of the red eye artifacts and based on the detected landmarks; and modifying an image region associated with the repair mask;



Zimmer further teaches of applicant’s forming a repair mask by segmenting an image region of the eye based on the estimated spectral response of the red eye artifacts and based on the detected landmarks (Paragraph 0074 of isolating the size of the prominence, a prominence bitmask may be computed where the bitmask is a set of 1's and 0's, with a 1 indicating a pixel inside the prominence and a 0 indicating a point outside the prominence. Paragraph 0123 – 0124 the repair is fixing or cancelling out the artifact where repairing the artifact may comprise replacing at least a portion of the image's original color information with new color information, wherein at least some of the new color information is different from the original color information. The red-eye case can use a relatively simple approach to knock out the anomaly in the red channel while preserving the specular shine. The first task in repair is to produce an alpha mask that governs the area to be replaced. Paragraph 0154 in determining the Alpha Mask used to repair the red-eye artifact, direct segmentation, segments the edge of the pupil in the recognition bitmask is determined from extracting the centroid of the prominence bitmask by approximating the prominence center such that an alpha repair mask is formed by segmenting an image region of the eye based on the estimated red channel spectral response of the red eye artifacts, in the red channel areas, and based on the detected pixel landmarks of inside and outside the prominence region); and modifying an image region associated with the repair mask (paragraph 0176 – 0178 after extracting the alpha Mask, the red-eye artifact is repaired and the resultant color may 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Luo et al in a manner similar to Zimmer. Doing so would result improving Luo et al invention in a similar way as Zimmer – namely the ability to provide a method of repairing red-eye in a received input image, in Zimmer invention, to the method of red-eye correction of captured images in the camera device in Luo et al invention.

Regarding claim 4 of the combination of Luo et al in view of Demandolx et al further in view of Matsunaga and still further in view of Zimmer, Zimmer further teaches of applicant’s wherein the modifying the image region comprises applying a texture to the image region (Paragraph 0123 – 0124 the repair is fixing or cancelling out the artifact where repairing the artifact may comprise replacing at least a portion of the image's original color information with new color information, wherein at least some of the new color information is different from the original color information such that a color texture to the image region is applied).

Regarding claim 6 of the combination of Luo et al in view of Demandolx et al further in view of Matsunaga and still further in view of Zimmer, Zimmer further teaches of applicant’s wherein the modulating comprises: detecting geometric landmarks associated with the eye region (paragraph 0052 of an input image containing a pupil 

Of the combination of Luo et al in view of Demandolx et al further in view of 

Regarding claim 7 of the combination of Luo et al in view of Demandolx et al further in view of Matsunaga and still further in view of Zimmer, Zimmer further teaches of applicant’s further comprising: identifying an image region of the eye that coincides with an optical axis that extends from the camera to the subject; and restoring a glint by superimposing a radial disk at a region associated with the identified image region (paragraph 0204 – 0208 of rendering the specular shine, the first step to rendering the specular shine is to decide an appropriate place to put it. Accordingly, it is advantageous to know the position of the flash unit with respect to the lens. Information about the flash's position is combined with metadata that tells the orientation of the camera when it took the picture (image Orientation). This information may then be used to displace the specular shine from the center of the pupil (pupil Center). A function of the offset of the pupil center from the center of the image may also be used as input for computing a displacement, i.e., determine the offset from the center of the picture 

Regarding claim 18 of applicant’s wherein the modulating comprises: detecting geometric landmarks associated with the eye region; estimating spectral response of the red eye artifacts; segmenting an image region of the eye based on the estimated spectral response of the red eye artifacts and based on the detected landmarks, forming a repair mask; and modifying an image region associated with the repair mask. Claim 18 is rejected for the reasons found in rejected claims 2 and 17 above.

Regarding claim 20 of applicant’s wherein the modifying an image region comprises: applying a texture to the image region, comprising using a texture mean that matches a reference color. Claim 20 is rejected for the reasons found in rejected claims 4, 5 and 18 above.



Regarding claim 23 of applicant’s wherein the constrained parameter settings are based on capturing conditions of the camera, physical properties of the camera, or a combination thereof. Claim 23 is rejected for the reasons found in rejected claims 14 and 22 above.

Regarding claim 25 of applicant’s wherein the modulating comprises: detecting geometric landmarks associated with the eye region; estimating spectral response of the red eye artifacts; segmenting an image region of the eye based on the estimated spectral response of the red eye artifacts and based on the detected landmarks, forming a repair mask; and modifying an image region associated with the repair mask. Claim 25 is rejected for the reasons found in rejected claims 18 and 24 above.

Regarding claim 27 of applicant’s wherein the modifying an image region comprises: applying a texture to the image region, comprising using a texture mean that matches a reference color. Claim 27 is rejected for the reasons found in rejected claims 20 and 25 above.

Regarding claim 28 of applicant’s wherein the modulating comprises: detecting geometric landmarks associated with the eye region; estimating spectral response of a glint; segmenting an image region of the eye based on the estimated spectral response of the glint and the detected landmarks, forming a glint mask; and rendering one or more glints in a region associated with the glint mask. Claim 28 is rejected for the reasons found in rejected claims 21 and 24 above.

Regarding claim 30 of applicant’s wherein the constrained parameter settings are based on capturing conditions of the camera, physical properties of the camera, or a combination thereof. Claim 30 is rejected for the reasons found in rejected claims 22 and 29 above.

Regarding claim 31 of the combination of Luo et al in view of Demandolx et al further in view of Matsunaga and still further in view of Zimmer further teaches of applicant’s wherein the estimating spectral response of the red eye artifacts is based on capturing conditions of the raw image (Demandolx et al in paragraph 0081 the plurality of images 102 have been captured with different settings of a capture device such as the computing device 202. Zimmer in paragraph 0055 of a red-eye artifact in a photograph, the location of the prominence of the red-eye artifact and the size of the prominence of the red-eye artifact is determined. To do this, one embodiment of a characterization process employs: recognition channels, a size-independent snap-to method, and a seed-fill-based approximate characterization of the prominence, using a 

Regarding claim 32 of the combination of Luo et al in view of Demandolx et al further in view of Matsunaga and still further in view of Zimmer, Zimmer further teaches of applicant’s wherein the estimating spectral response of the red eye artifacts is based on intrinsic traits of the subject (paragraph 0055 of a red-eye artifact in a photograph, the location of the prominence of the red-eye artifact and the size of the prominence of the red-eye artifact is determined. To do this, one embodiment of a characterization process employs: recognition channels, a size-independent snap-to method, and a seed-fill-based approximate characterization of the prominence, using a breakout method. This is done for the red recognition channel wherein the estimating spectral response of the red eye artifacts is based on intrinsic eye color traits of the subject eyes).

Regarding claim 33 of the combination of Luo et al in view of Demandolx et al further in view of Matsunaga and still further in view of Zimmer further teaches of applicant’s wherein the estimating spectral response of the red eye artifacts is based on capturing conditions of the raw image (Demandolx et al in paragraph 0081 the plurality of images 102 have been captured with different settings of a capture device such as the computing device 202. Zimmer in paragraph 0055 of a red-eye artifact in a 

Regarding claim 34 of the combination of Luo et al in view of Demandolx et al further in view of Matsunaga and still further in view of Zimmer, Zimmer further teaches of applicant’s wherein the estimating spectral response of the glint is based on intrinsic traits of the subject (Zimmer in paragraph 0055 of a red-eye artifact in a photograph, the location of the prominence of the red-eye artifact and the size of the prominence of the red-eye artifact is determined. To do this, one embodiment of a characterization process employs: recognition channels, a size-independent snap-to method, and a seed-fill-based approximate characterization of the prominence, using a breakout method. This is done for the red recognition channel. Paragraph 0126 the red recognition channel shows a hole where the specular shine exists the estimating spectral response of a specular shine glint is based on intrinsic eye color traits of the subject eyes).

Regarding claim 45, claim 45 is rejected for being fully encompassed by the 

The combination of Luo et al in view of Demandolx et al further in view of Matsunaga and still further in view of Zimmer further teaches estimating spectral response of the red eye artifacts in the pseudo-raw image (Zimmer in paragraph 0055 of a red-eye artifact in a photograph, the location of the prominence of the red-eye artifact and the size of the prominence of the red-eye artifact is determined. To do this, one embodiment of a characterization process employs: recognition channels, a size-independent snap-to method, and a seed-fill-based approximate characterization of the prominence, using a breakout method. This is done for the red recognition channel. Luo et al in paragraph 0037 global screening module 14 computes a redness map 22 based on the input image 12 and filters the redness map 22 to generate candidate red-eye pixel area map 24. Local verification module 16 filters the candidate red-eye pixels 

The combination of Luo et al in view of Demandolx et al further in view of Matsunaga and still further in view of Zimmer further teaches forming a repair mask by segmenting an image region of the eye in the raw image based on the estimated spectral response of the red eye artifacts and based on the detected landmarks (Zimmer in paragraph 0074 of isolating the size of the prominence, a prominence bitmask may be computed where the bitmask is a set of 1's and 0's, with a 1 indicating a pixel inside the prominence and a 0 indicating a point outside the prominence. Paragraph 0123 – 0124 the repair is fixing or cancelling out the artifact where repairing the artifact may comprise replacing at least a portion of the image's original color information with new color information, wherein at least some of the new color information is different from the original color information. The red-eye case can use a relatively simple approach to knock out the anomaly in the red channel while preserving the specular shine. The first task in repair is to produce an alpha mask that governs the area to be replaced. Paragraph 0154 in determining the Alpha Mask used to repair the 

The combination of Luo et al in view of Demandolx et al further in view of Matsunaga and still further in view of Zimmer further teaches and modifying an image region in the target image associated with the repair mask to correct for the red-eye artifacts based on information extracted from the raw image (Zimmer in paragraph 0176 – 0178 after extracting the alpha Mask, the red-eye artifact is repaired and the resultant color may then be mixed with the image using the alpha Mask. Demandolx et al in paragraph 0081 computing device 202 to detect and correct red-eye in flash-no-flash image pairs by accessing a plurality of the images 102 where the no-flash image is 

Regarding claim 48 of the combination of Luo et al in view of Demandolx et al further in view of Matsunaga and still further in view of Zimmer further teaches of applicant’s wherein the repair mask is formed based on the pseudo-raw image (Zimmer in paragraph 0074 of isolating the size of the prominence, a prominence bitmask may be computed where the bitmask is a set of 1's and 0's, with a 1 indicating a pixel inside the prominence and a 0 indicating a point outside the prominence. Paragraph 0123 – 0124 the repair is fixing or cancelling out the artifact where repairing the artifact may comprise replacing at least a portion of the image's original color information with new color information, wherein at least some of the new color information is different from the original color information. The red-eye case can use a relatively simple approach to knock out the anomaly in the red channel while preserving the specular shine. The first 

Regarding claim 49 of the combination of Luo et al in view of Demandolx et al further in view of Matsunaga and still further in view of Zimmer further teaches of applicant’s wherein the glint mask is formed based on the pseudo-raw image (Zimmer in paragraph 0074 of isolating the size of the prominence, a prominence bitmask may be computed where the bitmask is a set of 1's and 0's, with a 1 indicating a pixel inside the prominence and a 0 indicating a point outside the prominence. Paragraph 0123 – 0124 the repair is fixing or cancelling out the artifact where repairing the artifact may comprise .

Claims 3, 19, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al US Publication No. 2004/0213476 in view of Demandolx et al US Publication No. 2015/0350515 further in view of Matsunaga US Publication No. 2011/0109767 and further in view of Zimmer US Publication 2012/0242675 as applied to claim 2 above, and further in view of Hoyos et al US Publication No. 2016/0117544.

Regarding claim 3 of the combination of Luo et al in view of Demandolx et al further in view of Matsunaga and still further in view of Zimmer, Zimmer further teaches of applicant’s wherein the repair mask is refined by employing region growing operation, comprising using a seed associated with the iris segment, wherein the iris segment is derived from segmenting the face (paragraph 0052 of an input image containing a red-eye artifact, a corrected red-eye 408 replaces artifact-containing pupil 402. Paragraph 0074 to determine a prominence bitmasks, a seed-fill based approach is used to capture the full extent of the prominence. Paragraph 0079 the process iteratively seed fills from an initial threshold below which 95% of the sample values occur downwards. As the threshold is lowered, the bitmask tends to include more and more pixels of the prominence. The coarse search lowers the threshold until either the 5% level is reached or a "breakout" occurs, thus halting the act of seed filling at the current threshold level. Paragraph 0123 – 0124 the repair is fixing or cancelling out the artifact where repairing the artifact may comprise replacing at least a portion of the image's original color information with new color information, wherein at least some of the new color information is different from the original color information. The red-eye case can use a 

The combination of Luo et al in view of Demandolx et al further in view of Matsunaga and still further in view of Zimmer teaches a method of red-eye correction in a received input raw captured image using a flash but do not expressively teach wherein the iris segment is derived from segmenting the face;

Hoyos et al teaches a method of iris segmentation from face features. Hoyos et al teaches of Fig. 1 – 12O, of applicant’s wherein the iris segment is derived from segmenting the face (paragraph 0118 – 0119 of a captured image of a face, iris segmentation is performed and include a number of sub-steps including iris boundary detection, pupil boundary detection, specular detection, eyelash detection, and eyelid detection such that the iris segment is derived from segmenting the face with other face features like pupil boundary detection, specular detection, eyelash detection, and eyelid detection). Therefore, it would have been obvious to one of ordinary skill in the art 

Regarding claim 19 of applicant’s wherein the repair mask is refined by employing region growing operation, comprising using a seed associated with the iris segment, wherein the iris segment is derived from segmenting the face. Claim 19 is rejected for the reasons found in rejected claims 3 and 18 above.

Regarding claim 26 of applicant’s wherein the repair mask is refined by employing region growing operation, comprising using a seed associated with the iris segment, wherein the iris segment is derived from segmenting the face. Claim 26 is rejected for the reasons found in rejected claims 19 and 25 above.

Claims 5 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al US Publication No. 2004/0213476 in view of Demandolx et al US Publication No. 2015/0350515 further in view of Matsunaga US Publication No. 2011/0109767 and further in view of Zimmer US Publication 2012/0242675 as applied to claim 4 above, and further in view of Fan et al US Publication No. 2013/0215473.

Regarding claim 5 of the combination of Luo et al in view of Demandolx et al 

Fan et al teaches a method of selecting an average color that is the closest to reference color. Fan et al teaches of Fig. 1 - 6, of applicant’s wherein the texture has a mean that matches a reference color (paragraph 0036 of a colored image, the average color ci would be a mixture of bi and di. As a result, the bi and di color pairs are selected whose average color ci is the closest to reference color vi in the image such that the color texture has an average mean that matches a reference color). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Luo et al in a manner similar to Fan et al. Doing so would result improving Luo et al invention in a similar way as Fan et al – namely the ability to provide a method of selecting an average color that is the closest to reference color, in Fan et al invention, to the method of red-eye color correction of captured images in the camera device with one image sensor in Luo et al invention.

Regarding claim 43 of applicant’s wherein the modulating of the eye region comprises applying a texture to the eye region using a texture mean that matches a reference color. Claim 43 is rejected for the reasons found in rejected claims 4, 5, and 42 above.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al US Publication No. 2004/0213476 in view of Demandolx et al US Publication No. 2015/0350515 further in view of Matsunaga US Publication No. 2011/0109767 as applied to claim 1 above, and further in view of Velarde et al US Publication No. 2016/0088278.

Regarding claim 9 the combination of Luo et al in view of Demandolx et al further in view of Matsunaga teaches a method of red-eye correction in a raw captured images using a flash but do not expressively teach a plurality of sensors of the camera;

Velarde et al teaches one or more image sensors. Velarde et al teaches of Fig. 1, of applicant’s a plurality of sensors of the camera (paragraph 0076 the device has one or more image sensors such that there is a plurality of sensors of the camera). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Luo et al in a manner similar to Velarde et al. Doing so would result improving Luo et al invention in a similar way as Velarde et al – namely the ability to provide more than one image sensor, in Velarde et al invention, .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al US Publication No. 2004/0213476 in view of Demandolx et al US Publication No. 2015/0350515 further in view of Matsunaga US Publication No. 2011/0109767 as applied to claim 1 above, and further in view of Rongen et al US Publication No. 2008/0279476.

Regarding claim 12 of the combination of Luo et al in view of Demandolx et al further in view of Matsunaga, Matsunaga further teaches further comprising: receiving another raw image, captured by the camera (paragraph 0041 – 0043 images are captured in succession where 8 frames of RAW image and 3 frames of RAW image are stored such that the camera captures and receives another raw image in succession after a first raw image is captured). The combination of Luo et al in view of Demandolx et al further in view of Matsunaga teaches a method of red-eye correction in a raw captured images using a flash but do not expressively teach and registering the received other raw image and the raw image by employing one or more of spatial alignment;

Rongen et al teaches a method of registering raw images. Rongen et al teaches of Fig. 1 – 6, of applicant’s and registering the received other raw image and the raw image by employing one or more of spatial alignment (paragraph 0051 of two images of .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al US Publication No. 2004/0213476 in view of Demandolx et al US Publication No. 2015/0350515 further in view of Matsunaga US Publication No. 2011/0109767 as applied to claim 13 above, and further in view of Steinberg et al US Publication No. 2006/0039690.

Regarding claim 14 the combination of Luo et al in view of Demandolx et al further in view of Matsunaga teaches a method of red-eye correction in a raw captured 

Steinberg et al teaches an exposure method using a shutter speed. Steinberg et al teaches of applicant’s wherein the constrained parameter settings are based on one or more of physical properties of the camera, comprising properties associated with a sensor, a shutter, or an analog gain (paragraph 0034 ambient exposure, which is depicted as function of aperture and shutter speed such that the constrained parameter settings are based on one or more of physical properties of the camera, comprising properties associated with a shutter speed), a sensor, or an analog gain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Luo et al in a manner similar to Steinberg et al. Doing so would result improving Luo et al invention in a similar way as Steinberg et al – namely the ability to provide an exposure method using a shutter speed, in Steinberg et al invention, to the method of red-eye correction of captured images in the camera device with one image sensor in Luo et al invention.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al US Publication No. 2004/0213476 in view of Demandolx et al US Publication No. 2015/0350515 further in view of Matsunaga US Publication No. 2011/0109767 as applied to claim 1 above, and further in view of Marchesotti et al US Publication No. 2008/0137944.

Regarding claim 16 of the combination of Luo et al in view of Demandolx et al further in view of Matsunaga, Demandolx et al further discloses of applicant’s further comprising: determining whether a risk exist that the correcting of red-eye artifacts reduces the target image quality determining a risk that the correcting of red-eye artifacts reduces the target image quality (paragraph 0084 – 0086 the computing device 202 gauges, measures, suspects, or otherwise determines whether red-eye correction is warranted based on various metrics and/or factors. Aspects of the disclosure are operable with any subset of the factors for determining whether red-eye correction is warranted based on a comparison of the flash image 602 and the no-flash image such that whether a risk exist for red-eye correction is warranted it is a determination whether a risk exist that the correcting of red-eye artifacts reduces the target image 102 quality); 

The combination of Luo et al in view of Demandolx et al further in view of Matsunaga teaches a method of red-eye correction in a raw captured image using a flash but do not expressively teach and if it is determined that a risk exists, aborting or altering the correcting of red-eye artifacts;

Marchesotti et al teaches a method of identifying whether a standard correction or a modified correction is performed for correcting of red-eye artifacts. Marchesotti et al teaches of Fig. 1 – 7, of applicant’s and if it is determined that a risk exists, aborting or altering the correcting of red-eye artifacts (paragraph 0032 of a red-eye detection method, images where a candidate red-eye has been detected are classified where a 1, C2, and/or C3. The patch is then processed according to one or more modified corrections P1, P2, and P3 associated with these classes. Otherwise, a standard correction class C.sub.0 is assigned and a standard correction P0 is applied. Paragraph 0131 - 0134 the confidence measure ensures that in cases where degradations do not dramatically affect the eye, the system switches to the low risk correction method P0 from corrections P1, P2, and P3 such that if it is determined that a risk exists using corrections P1, P2, and P3, altering the correcting of red-eye artifacts to use the standard correction P0) or aborting the correcting of red-eye artifacts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Luo et al in a manner similar to Marchesotti et al. Doing so would result improving Luo et al invention in a similar way as Marchesotti et al – namely the ability to provide a method of identifying whether a standard correction or a modified correction is performed for correcting of red-eye artifacts, in Marchesotti et al invention, to the method of red-eye correction of captured images in the camera device with one image sensor in Luo et al invention.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al US Publication No. 2004/0213476 in view of Demandolx et al US Publication No.  as applied to claim 35 above, and further in view of Kobayashi US Publication No. 2008/0013787.

Regarding claim 36 the combination of Luo et al in view of Demandolx et al further in view of Matsunaga teaches a method of red-eye correction in an altered raw captured image using a flash but does not expressively teach wherein the content alteration is black level adjustment;

Kobayashi teaches a method of black level image correction. Kobayashi teaches of Fig. 1 - 4, of applicant’s wherein the content alteration is black level adjustment (paragraph 0069 correcting black level of the RAW data is performed). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made before the effective filing date to modify the circuitry of Luo et al in a manner similar to Kobayashi. Doing so would result improving Luo et al invention in a similar way as Kobayashi – namely the ability to provide black level raw image correction, in Kobayashi invention, to the method of red-eye correction of captured raw images in the camera device in Luo et al invention.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454.  The examiner can normally be reached on Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK T MONK/Primary Examiner, Art Unit 2696